Citation Nr: 9905311	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-42 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
left knee injury with traumatic arthritis, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for sexual dysfunction, 
as secondary to the service-connected left knee disability.  

4.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for service connection for a 
right hand disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active duty from July 1961 to October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  

The Board notes that in an August 1996 rating action, the RO 
granted the appellant's claim for entitlement to service 
connection for stomach problems, to include ulcerative 
colitis, as secondary to the service-connected left knee 
disability.  At that time, the RO assigned a 30 percent 
disabling rating.  In May 1998, the appellant filed a Notice 
of Disagreement (NOD), and in November 1998, he submitted his 
substantive appeal.  However, the Board observes that in the 
appellant's substantive appeal, the appellant withdrew his 
claim for entitlement to an increased rating for his service-
connected ulcerative colitis.  At that time, the appellant 
stated that he was satisfied with the RO's assignment of a 30 
percent disabling rating for his ulcerative colitis.  
Accordingly, this issue is not before the Board for appellate 
consideration.  

The Board further observes that in the appellant's May 1998 
hearing at the RO, the appellant stated that if any part of 
the hearing officer's decision was unfavorable in regards to 
the four issues on appeal, he would desire a hearing at the 
RO before a member of the Board.  (T.20).  However, the Board 
further observes that in a November 1998 correspondence from 
the appellant to the RO, the appellant withdrew his request 
for a personal video hearing before a member of the Board.  

The issue of entitlement to an increased rating for the 
residuals of a left knee injury with traumatic arthritis, 
currently evaluated as 20 percent disabling, will be 
discussed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of these claims have been obtained by the RO, to 
the extent possible.

2.  The appellant has submitted no competent medical evidence 
of diabetes mellitus in service, or within one year following 
discharge from service; there is no competent medical 
evidence of a nexus between the appellant's current diabetes 
mellitus and his period of active service; there is no 
competent medical evidence linking the appellant's diabetes 
mellitus to his service-connected left knee disability, to 
include the medications that he had previously taken for his 
left knee disability.  

3.  There is no competent medical evidence linking the 
appellant's sexual dysfunction to his service-connected left 
knee disability, to include the medications that he had 
previously taken for his left knee disability.   

4.  In October 1982, the RO issued a rating decision which 
denied the appellant's claim for entitlement to service 
connection for a right hand disability.  The appellant was 
provided notice of the decision and his appellate rights.  A 
notice of disagreement to the denial was not filed.  

5.  In November 1995, the appellant again requested that his 
claim for service connection for a right hand disability be 
reopened.  

6.  Evidence added to the record, including a private medical 
statement from T.E.A., M.D., a January 1997 VA examination, 
and hearing testimony, bears directly and substantially upon 
the subject matter now under consideration (i.e. whether the 
appellant currently has a right hand disability, and if so, 
whether his current right hand disability is related to his 
claimed in-service right hand injury) and, when considered 
alone or together with all of the evidence, both old and new, 
has significant effect upon the facts previously considered.  


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for diabetes 
mellitus is not well grounded.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998).  

2.  The appellant's claim for service connection for sexual 
dysfunction, as secondary to the service-connected left knee 
disability, is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991 & Supp. 1998).  

3.  Evidence received since the unappealed October 1982 RO 
decision, which denied the appellant's claim of entitlement 
to service connection for a right hand disability, is new and 
material, and the claim for this benefit is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104, 3.156 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to service connection for 
(1) diabetes mellitus, and (2) sexual 
dysfunction, as secondary to the service-
connected left knee disability.  

I.  Factual Background

The appellant's service medical records, including his 
October 1966 separation examination, are negative for any 
complaints or findings of diabetes mellitus and/or a sexual 
dysfunction.  

In November 1995, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he stated that 
the medicine that he was taking in order to relieve the pain 
from his service-connected left knee disability, was also 
causing him to develop stomach problems and lose his sexual 
drive.  The appellant further stated that he had developed 
diabetes.  

A private medical statement from Dr. J.A.R., dated in January 
1996, shows that at that time, Dr. R. stated that the 
appellant suffered from diabetes mellitus.  According to Dr. 
R., the appellant took Micronase to control his diabetes.  

A private medical statement from H.M.A., M.D., dated in 
February 1996, shows that at that time, Dr. A. stated that he 
had first treated the appellant in October 1995 at which time 
he complained of erectile dysfunction.  Dr. A. indicated that 
the appellant was a diabetic, and that in his opinion, the 
appellant's sexual dysfunction was related to, and was most 
likely secondary to, the diabetes.  According to Dr. A., the 
appellant was responding favorably to medication.  

In a June 1996 rating action, the RO denied the appellant's 
claims for entitlement to service connection for diabetes 
mellitus, and entitlement to service connection for sexual 
dysfunction, as secondary to the service-connected left knee 
disability.  In May 1996, the appellant filed a NOD.  At that 
time, the appellant stated that for years, he had been taking 
Ibuprofen in order to relieve the pain from his service-
connected left knee disability.  The appellant indicated that 
as a result of taking Ibuprofen over a long period of time, 
he had developed an ulcer in his colon.  

A private medical statement from J.S.G., M.D., dated in May 
1996, shows that at that time, Dr. G. noted that the 
appellant could no longer take Ibuprofen or any non-steroidal 
anti-inflammatory (NSAID) drugs because of his diagnosed 
ulcerative proctitis.  

In September 1996, the appellant submitted his substantive 
appeal.  At that time, he stated that he had been taking 
Ibuprofen for approximately 12 years.  The appellant 
indicated that he took the Ibuprofen in order to relieve the 
pain from his service-connected left knee disability.  The 
appellant reported that because he had been taking Ibuprofen 
for a long period of time, he had developed ulcerative 
proctitis.  According to the appellant, the fact that the 
Ibuprofen use had caused him to develop ulcerative proctitis 
was very upsetting and stressful for him.  The appellant 
stated that the stress he felt caused his blood sugars to 
rise and eventually, caused him to develop diabetes mellitus.  
He further indicated that he suffered from a decreased sexual 
drive which was secondary to the medication that he had been 
taking for his service-connected left knee disability.  
According to the appellant, the fact that he had developed 
ulcerative proctitis from the medications that he had been 
taking in order to treat his service-connected left knee 
disability, it was difficult for him to function sexually 
because he was so worried about "blood passing from" his 
colon due to the ulcerative proctitis.  

In January 1997, the appellant underwent a VA examination.  
At that time, the examiner noted that the appellant's 
complete blood count (CBC) was essentially unremarkable 
except for a high platelet count of 569.  Urinalysis was 
essentially unremarkable.  The diagnoses included the 
following: (1) diabetes mellitus, type II, and (2) sexual 
dysfunction (impotence) secondary to diabetes mellitus.  

In an August 1997 rating decision, the RO granted the 
appellant's claim of entitlement to service connection for 
ulcerative colitis, as secondary to the service-connected 
left knee disability.  At that time, the RO assigned a 30 
percent disabling rating under Diagnostic Code 7323.

In May 1998, a hearing was conducted at the RO.  At that 
time, the appellant testified that his service-connected 
ulcerative colitis caused him to suffer from chronic stomach 
cramps and diarrhea.  (T.9).  The appellant stated that his 
ulcerative colitis caused him to feel a great amount of 
anxiety and stress.  (T.9,10).  He indicated that 
approximately four years ago, he was diagnosed with diabetes 
mellitus.  (T.10).  It was the appellant's contention that 
the medication that he had been taking for his service-
connected left knee disability caused him to develop colitis, 
which in turn caused him to feel anxious, and his anxiety 
caused him to develop diabetes.  (Id.).  The appellant 
further maintained that his diabetes contributed to his 
sexual dysfunction.  (Id.).  He noted that he would submit a 
letter, at a later date, from Dr. J.A.R. who would support 
his contentions.  (T.11,12).  

A private medical statement from Dr. J.A.R., dated in June 
1998, shows that at that time, Dr. R. indicated that he was 
offering his statement at the request of the appellant.  Dr. 
R. noted that the appellant was a diabetic and that while he 
was at work, he had "a great deal of stress that aggravated 
his illness" and caused him to develop additional 
complications.  Dr. R. stated that at present, the appellant 
was suffering from neuropathy in both of his hands and feet, 
renal failure, with ankle edema, hair loss, and a chronic 
dermatitis.  


II.  Analysis

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit, 5 Vet. App. at 93.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Service connection may be granted for diabetes mellitus if 
manifested to a degree of 10 percent disabling within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  To establish 
secondary service connection for a claimed disability, the 
medical evidence of record must establish a direct, causal 
relationship between a service-connected disease or injury 
and the disability for which secondary service connection is 
sought.  Id.  

The appellant contends, in essence, that the medication he 
had taken for his service-connected left knee disability 
caused him to develop colitis.  He states that the symptoms 
of his colitis, which included stomach cramps and diarrhea, 
caused him to feel stress and anxiety, which in turn, caused 
him to develop diabetes.  The appellant further maintains 
that his diabetes contributes to his current sexual 
dysfunction.  In this regard, lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, when the determinative issues involves 
a question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that his diabetes and sexual dysfunction are related 
to his service-connected left knee disability, is not 
competent evidence.  

In the instant case, the appellant's service medical records, 
including his October 1966 separation examination, are 
negative for any complaints or findings of diabetes mellitus 
and/or a sexual dysfunction.  The first medical evidence of 
the appellant's diabetes was in Dr. J.A.R.'s January 1996 
statement, approximately 30 years after the appellant's 
separation from the military.  In addition, in regards to the 
appellant's sexual dysfunction, a private medical statement 
from Dr. H.M.A., dated in February 1996, shows that at that 
time, Dr. A. indicated that he had first treated the 
appellant in October 1995 at which time he complained of 
erectile dysfunction.  Dr. A. stated that the appellant was a 
diabetic, and that in his opinion, the appellant's sexual 
dysfunction was related to, and was most likely secondary to, 
the diabetes.  Moreover, in the appellant's January 1997 VA 
examination, the appellant was diagnosed with the following: 
(1) diabetes mellitus, type II, and (2) sexual dysfunction 
(impotence) secondary to diabetes mellitus.  

While the above evidence shows that the appellant currently 
has diabetes mellitus, the medical evidence does not show a 
nexus between the appellant's current diabetes and any 
disease or injury in service.  As previously stated, there 
must be medical evidence showing a nexus between an in-
service injury or disease and the current disability for a 
well-grounded claim.  Therefore, in light of the above, there 
is no competent medical evidence which shows that the 
appellant's diabetes is related to service. Moreover, the 
Board further notes that while the above medical evidence 
indicates that the appellant's currently diagnosed sexual 
dysfunction is related to his diabetes, there is no competent 
medical evidence which shows that there is a relationship 
between the appellant's diabetes and his service-connected 
left knee disability, to include the medications that he had 
previously taken for his left knee disability, or a 
relationship between his sexual dysfunction and his service-
connected left knee disability, to include the medications 
that he had previously taken for his left knee disability.  

The Board observes that as previously stated, in the 
appellant's May 1998 hearing, the appellant testified that it 
was his contention that the medication that he had been 
taking for his service-connected left knee disability caused 
him to develop colitis, which in turn caused him to feel 
anxious, and his anxiety caused him to develop diabetes.  
(Id.).  The appellant further maintained that his diabetes 
contributed to his sexual dysfunction.  (Id.).  During the 
hearing, the appellant noted that he would submit a letter, 
at a later date, from Dr. J.A.R. who would support his 
contentions.  (T.11,12).  The evidence of record reflects 
that in June 1998, Dr. R. submitted a medical statement at 
the request of the appellant.  At that time, Dr. R. noted 
that the appellant was a diabetic and that while he was at 
work, he had "a great deal of stress that aggravated his 
illness" and caused him to develop additional complications.  
Dr. R. stated that at present, the appellant was suffering 
from neuropathy in both of his hands and feet, renal failure, 
with ankle edema, hair loss, and a chronic dermatitis.  The 
Board notes that while the above evidence shows that Dr. R. 
submitted a statement at the request of the appellant, the 
statement does not support the appellant's contention that 
there were causal relationships between the medication that 
he had previously taken for his service-connected left knee 
disability and his later diagnosed diabetes and impotence.  
In light of the above, the Board observes that Dr. R., in 
essence, stated that work-related stress aggravated the 
appellant's diabetes and caused him to develop additional 
complications, such as neuropathy in both of his hands and 
feet, renal failure, with ankle edema, hair loss, and a 
chronic dermatitis.  Therefore, it is the Board's 
determination that there is no competent medical evidence 
which shows that the appellant's current diabetes is related 
to his service-connected left knee disability, to include the 
medications that he had previously taken for his left knee 
disability.  It is also the Board's determination that there 
is no competent medical evidence which shows that the 
appellant's current sexual dysfunction is related to his 
service-connected left knee disability, to include the 
medications that he had previously taken for his left knee 
disability.  Lacking such evidence, the claims are not well 
grounded.  


B.  Whether new and material evidence has 
been submitted to reopen the appellant's 
claim for service connection for a right 
hand disability.  

I.  Factual Background

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In an October 1982 rating action, the RO denied the 
appellant's claim of entitlement to service connection for 
the residuals of a claimed right hand fracture.  The evidence 
of record at the time of this rating action consists of the 
appellant's service medical records, which are negative for 
any complaints or findings of a right hand disability.  The 
appellant's separation examination, dated in October 1966, 
shows that at that time, the appellant's upper extremities 
were clinically evaluated as "normal."  Based on these 
findings, the RO determined that the evidence of record did 
not reflect that the appellant currently had a right hand 
disability.

The appellant was provided notice of the October 1982 
decision and his appellate rights.  He did not file a notice 
of disagreement.  38 U.S.C.A. §§ 7105(a), (b)(1) (West 1991); 
38 C.F.R. §§ 20.200, 20.302(a) (1998).  Therefore, the April 
1985 rating decision became final when the appellant did not 
file an NOD within one year of the date he was notified of 
that unfavorable determination.  38 U.S.C.A. § 7105(c)(West 
1991 & Supp. 1998).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, the Board must determine if the evidence submitted by 
the claimant is new and material.  Id; 38 U.S.C. § 5108.  If 
the Board determines that the submitted evidence is not new 
and material, then the claim cannot be reopened.  Id.  
Second, if the Board determines that the claimant has 
produced new and material evidence, it must reopen the claim 
and evaluate the merits of the claim in light of all of the 
evidence, both old and new.  Manio, 1 Vet. App. at 145-46 
(explaining that the relevant legislative history confirms 
that Congress intended section 5108 to permit review of all 
of the evidence of record once the claim is reopened).

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently held that the United States 
Court of Veterans Appeals (Court) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
See Hodge v. West, 155 F.3d 1356, 1363-64 (Fed.Cir. 1998).  
In Colvin, the Court adopted the following rule with respect 
to the nature of the evidence which would justify reopening 
of a claim on the basis of new and material evidence:  
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).  This standard, as aptly noted above, focuses on 
whether the new evidence (1) bears directly and substantially 
on the specific matter, and (2) is so significant that it 
must be considered to fairly decide the merits of the claim.  
See Fossie v. West, 12 Vet. App. 1, 4 (1998).

In view of the fact that the Court has held in Fossie that 
the standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Evidence submitted subsequent to the October 1982 rating 
action includes a private medical statement from T.E.A., 
M.D., a January 1997 VA examination, and hearing testimony.  

A private medical statement from Dr. T.E.A., dated in 
December 1995, shows that at that time, Dr. A. indicated that 
he had evaluated the appellant in November 1995 and again in 
December 1995.  Dr. A. stated that according to the 
appellant, he had sustained multiple fractures in his right 
hand while he was in the Marines.  Dr. A. reported that at 
present, the appellant had a fibrocartilage tear within his 
wrist and degenerative arthritis of the distal radioulnar 
joint with ganglion formation.  According to Dr. A., the 
appellant was also suffering from post-traumatic degenerative 
arthritis within his distal radial and ulna joint.  Dr. A. 
noted that in his opinion, the appellant's post-traumatic 
degenerative arthritis was directly related to the injuries 
he sustained while he was in the military.  Dr. A. further 
stated that the appellant was currently being treated 
conservatively.  

In January 1997, the appellant underwent a VA examination.  
At that time, the physical examination showed that there was 
no swelling or deformity of the right hand.  Examination of 
the right hand revealed that there was mild stiffness of all 
the proximal interphalangeal (PIP) joints involving the right 
hand.  There was no limitation of motion and there was mild 
pain on motion.  Further examination showed that the grip 
strength was decreased approximately 5 percent in the right 
hand.  An x-ray of the appellant's right hand was interpreted 
as showing a questionable old avulsion fracture of the ulnar 
styloid and old healed fractures involving the shafts of the 
4th and 5th metacarpals which were currently well-healed.  
Bony ossicles were seen in the medial soft tissues of the 
proximal phalanx of the 4th right finger.  There was no 
demonstrable arthropathy.  The diagnoses included the 
following:(1) post-traumatic changes with an old avulsion 
fracture of the ulnar styloid, (2) old healed fractures of 
the 4th and 5th right metacarpals, and (3) bony ossicles which 
were seen in the soft tissues of the proximal 4th phalanx.  
Following the physical examination and a review of the 
appellant's x-ray, the examiner reiterated the above 
diagnoses from the appellant's x-ray report.  The examiner 
also diagnosed the appellant with chronic myositis and 
myalgias involving the right hand.  

In May 1998, a hearing was conducted at the RO.  At that 
time, the appellant testified that he originally injured his 
right hand while he was in the military.  (T.13).  The 
appellant stated that during service, he was stationed at the 
American Embassy in what used to be known as Leopoldville 
Republic of the Congo.  (Id.).  He indicated that on one 
occasion during that period of time, he was "defending the 
honor of the Marine Corps" against a French Foreign 
Legionnaire when he missed his face and hit him on the head, 
thereby breaking his hand.  (Id.).  The appellant noted that 
following the injury, he was treated by a doctor at the 
American Embassy.  (Id.).  According to the appellant, x-rays 
were taken and he was informed that he had broken his hand.  
(Id.).  He reported that his hand was placed in a cast for 
approximately eight weeks.  (Id.).  The appellant testified 
that subsequent to his right hand injury, he suffered from 
chronic pain in his right hand and eventually, he was 
diagnosed with arthritis of the right hand.  (T.13,14).  He 
indicated that following his discharge, he had some problems 
with his right hand, and he sought medical treatment from 
private physicians.  (T.14).  According to the appellant, at 
present, he still had problems with his right hand, and he 
had to wrap it with a wrist band.  (Id.).  The appellant 
further noted that he received Cortisone injections for his 
right hand disability.  (Id.).  


II.  Analysis

To summarize, the appellant contends that while he was in the 
military, he broke his right hand and wore a cast for 
approximately eight weeks.  The appellant maintains that 
following his right hand injury, he developed chronic right 
hand pain.  He states that subsequent to his discharge, he 
was diagnosed with arthritis of the right hand.  According to 
the appellant, his current right hand disability is related 
to his in-service injury of the right hand.  In this regard, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that his 
right hand disability is related to service is not competent 
evidence.  

The Board has reviewed the evidence submitted since the 
October 1982 rating action and has determined that this 
additional evidence is both "new and material."  As 
previously stated, "new and material evidence" means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).  The Board notes that the 
private medical statement from Dr. T.E.A., and the January 
1997 VA examination are "new" in that they were not of 
record at the time of the RO's denial in October 1982.  
Moreover, the evidence is so significant because it bears 
directly and substantially on the specific matter in the case 
at hand, which is whether the appellant currently has a right 
hand disability, and if so, whether his right hand disability 
is related to service.  

As previously stated, in an October 1982 rating action, the 
RO denied the appellant's claim of entitlement to service 
connection for the residuals of a claimed right hand 
fracture.  At that time, the RO stated that the appellant's 
service medical records were negative for any complaints or 
findings of a right hand fracture.  In addition, the RO 
indicated the evidence of record did not reflect that the 
appellant currently had a right hand disability.  The Board 
observes that although the "new" evidence does not include 
actual evidence which shows that the appellant sustained a 
right hand injury during service, the evidence does show that 
the appellant currently has a right hand disability.  
Moreover, the "new" evidence includes Dr. A.'s December 
1995 statement which was based upon the appellant's 
description of his in-service right hand injury.  At that 
time, Dr. A. stated that in his opinion, the appellant's 
current post-traumatic degenerative arthritis of the right 
hand was directly related to the injuries he sustained while 
he was in the military.  Therefore, in light of the 
foregoing, the Board concludes that the appellant has 
submitted "new and material" evidence to reopen his claim 
for entitlement to service connection for a right hand 
disability.



ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  

Entitlement to service connection for sexual dysfunction, as 
secondary to the service-connected left knee disability, is 
denied.  

New and material evidence having been submitted, the claim 
for service connection for a right hand disability is 
reopened, and the appeal is allowed to that extent.  


REMAND

In view of the Board's decision above, the appellant's claim 
for service connection for a right hand disability must be 
adjudicated on a de novo basis without regard to the finality 
of the prior decision.  In this regard, the Board finds that 
the appellant's claim is well grounded based on the medical 
opinion provided by Dr. A. in December 1995.  See Fossie, 12 
Vet. App. at 5.  Hence, the VA has a duty to assist the 
appellant in the development of facts pertinent to a well 
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a).

Where the record before the Board is inadequate to render a 
fully informed decision on the issue of service connection, a 
REMAND to the RO is required to fulfill the statutory duty to 
assist.  Ascherl v. Brown, 4 Vet. App. 371, 377-78 (1993).  

Accordingly, in that the newly submitted evidence contains 
competent medical evidence that the appellant currently been 
diagnosed with a right hand disability, and that it is 
consistent with the appellant's claim that he originally 
injured his right hand during service, the Board finds that 
this medical evidence raises a question as to the origin of 
the appellant's current right hand disability.  As such, the 
Board believes that another VA examination, to include an 
opinion as to whether the appellant's current hand disability 
is etiologically related to any incident of service, would be 
of assistance to the Board in rendering a determination in 
this case.  

The Board also notes that in regards to the claim of 
entitlement to an increased rating for the residuals of a 
left knee injury with traumatic arthritis, the appellant is 
currently rated as 20 percent disabling under Diagnostic Code 
5257.  Diagnostic Code 5257 provides for the evaluation of 
the knee and other impairment of the knee, to include 
recurrent subluxation and lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998).  However, the Board 
observes that the appellant's diagnosed traumatic arthritis 
could also be rated separately under Diagnostic Code 5003 (as 
contemplated by the criteria for limitation of motion under 
Diagnostic Codes 5260 and 5261).  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (separate evaluations are 
warranted where the symptomatology for the conditions is 
distinct and separate).  

The Board notes that in VAOPGCPREC 23-97 (July 1, 1997), the 
General Counsel stated that when a knee disorder was already 
rated under Diagnostic Code 5257, the appellant must also 
have limitation of motion under Diagnostic Codes 5260 and 
5261 in order to obtain a separate rating for arthritis.  The 
General Counsel indicated that if the appellant did not at 
least meet the criteria for a zero percent rating under 
either of those codes, there was no additional disability for 
which a rating could be assigned.  VAOPGCPREC 23-97; Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings was consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  However, the Board 
observes that in VAOPGCPREC 9-98 (August 14, 1998), the 
General Counsel held that a separate rating for arthritis 
could also be based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59.  Id. at 6.  

The U.S. Court of Veterans Appeals (Court) has held that when 
a diagnostic code is predicated on loss of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain on use or due to flare-ups.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995); Arnesen v. Brown, 8 Vet. App. 432, 
440 (1995).  Among the diagnostic codes applicable to this 
case, Diagnostic Codes 5260 and 5261 are based on range of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(1998).  Accordingly, the Board finds that the above 
jurisprudence is applicable to the case at hand.  

The Board notes that upon a review of the record, there are 
discrepancies between the appellant's most recent VA 
examination in January 1997, and the outpatient treatment 
records from the El Paso VAMC from October 1988 to April 
1989, and from December 1996 to May 1998.  The Board observes 
that in the appellant's January 1997 VA examination, there 
was laxity 2+ with marked lateral instability of the left 
knee.  Moreover, flexion and extension were limited to 125 
degrees, and there was definite pain on motion.  In addition, 
crepitations were 2+.  However, the El Paso VAMC outpatient 
treatment records reflect that in April 1997, the appellant's 
physical examination showed that the appellant had a full 
range of motion of the left knee joint with no effusion and 
no laxity.  McMurray's test was negative.  Furthermore, the 
Board also notes that in the instant case, the appellant has 
complained of instability, pain, and swelling of his left 
knee which inhibited his ability to walk and caused him to 
use a cane and a knee brace for support.  Notwithstanding the 
appellant's complaints, the most recent examination in April 
1997 does not adequately addressed the appellant's functional 
loss due to pain on use or due to flare-ups under §§ 4.40, 
4.45, and 4.59.  As stated above, a medical examination must 
specifically address pertinent issues.  Thus, the silence of 
an examiner cannot be relied on as evidence against a claim 
and neither the appellant nor the Board may make medical 
determinations.  See Wisch v. Brown, 8 Vet. App. 139 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

In light of DeLuca, and to ensure that the VA has met its 
duty to assist the claimant in developing the facts pertinent 
to the claim, the Board determines that further development 
of the claim is necessary.  The statutory duty to assist the 
appellant in the development of evidence pertinent to his 
claim includes a contemporaneous and thorough examination 
when appropriate.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Therefore, the Board is of the opinion that another 
VA examination, as specified in greater detail below, should 
be performed.

In view of the foregoing, and in order to fully and fairly 
evaluate the appellant's claims regarding whether new and 
material evidence has been presented to reopen the claim for 
service connection for a right hand disability, and 
entitlement to an increased rating for the residuals of a 
left knee injury with traumatic arthritis, theses matters are 
REMANDED to the RO for the following action:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for a right 
hand disability.  In addition, the RO 
should also request that the appellant 
identify any health care providers who 
have treated him in recent years for his 
service-connected left knee disability.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to these requests, which have 
not been previously secured.  

2.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA 
examination by an appropriate specialist 
to determine the nature, severity, and 
etiology of the appellant's right hand 
disability.  The examiner is requested to 
obtain a detailed history of all 
inservice and postservice injuries and 
treatment involving the appellant's right 
hand.  All testing deemed necessary, to 
include x-ray films, should be performed.  
After reviewing the available medical 
records, it is requested that the 
examiner render an opinion regarding 
whether it is at least as likely as not 
that the appellant's right hand 
disability, if found, is related to his 
claimed injury of his right hand during 
service?  The examiner is further 
requested to specifically comment on the 
significance of the x-rays from the 
appellant's January 1997 VA examination 
which showed that the appellant was 
diagnosed with the following: (1) post-
traumatic changes with an old avulsion 
fracture of the ulnar styloid, (2) old 
healed fractures of the 4th and 5th right 
metacarpals, and (3) bony ossicles which 
were seen in the soft tissues of the 
proximal 4th phalanx.  It is requested 
that the examiner render an opinion as to 
whether the January 1997 x-rays provide 
competent medical evidence which would 
support the appellant's contention that 
during service, he sustained multiple 
fractures in his right hand.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  

3.  The RO should also arrange for a 
second VA examination by an appropriate 
specialist to determine the nature and 
severity of the appellant's left knee 
disability.  All indicated testing should 
be conducted.  The appellant's claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.   
The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, and should provide 
explicit responses to the following 
questions:  

(a)  On physical examination, is there 
any limitation of motion of the 
appellant's left knee on extension or 
flexion?  Range of motion of the left 
knee should be reported in degrees of 
arc, with an explanation as to what is 
the normal range of motion of the knee.  
Also, if there is pain on motion, the 
examiner should classify the degree.  

(b)  Is there any pain on use, or are 
there any functional limitations caused 
by the left knee disability?  In 
responding to these questions, the 
examiner should address the following:

(1)  Does the service-connected left knee 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations?  If 
the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.  

(2)  With respect to any subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the left knee, and the 
presence and degree of, or absence of, 
muscle atrophy attributable to the left 
knee disability; the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the left knee 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the left knee disability.

In addition, the examiner should 
carefully elicit all of the appellant's 
complaints concerning his left knee and 
should offer opinions as to whether there 
is adequate pathology present to support 
the level of each of the appellant's 
subjective complaints, including 
instability, pain, and swelling, 
inhibiting his ability to walk.  The 
examiner should offer an opinion as to 
whether the appellant experiences 
increased loss of function of the left 
knee on increased use of the left knee, 
expressed, if possible, in additional 
degrees of loss of range of motion.  

4.  Following the above, the RO should 
review the examination reports and assure 
that all requested information has been 
provided.  If not, the reports should be 
returned to the examiner for corrective 
action.  

5.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for a right hand 
disability.  In addition, the RO should 
also readjudicate the issue of 
entitlement to an increased rating for 
the residuals of a left knee injury with 
traumatic arthritis.  The rating should 
reflect consideration of whether separate 
ratings are warranted under Diagnostic 
Codes 5257 and 5003 (as contemplated by 
the criteria for limitation of motion 
under Diagnostic Codes 5260 and 5261) in 
light of the VA General Counsel's opinion 
in VAOPGCPREC 23-97 (July1, 1999) and in 
VAOPGCPREC 9-98 (August 14, 1998), as 
well as consideration of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
the Court's decision in DeLuca, supra.  

If the benefits sought on appeal remain denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	DEOBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

